Title: From George Washington to Theodore Sedgwick, 24 February 1797
From: Washington, George
To: Sedgwick, Theodore,Goodhue, Benjamin


                        
                            Gentlemen, 
                            
                                24 February 1797
                            
                        
                        The sentiments expressed in the address you have delivered to me from the
                            Senate and House of Representatives of the Commonwealth of Massachusetts, sentiments as
                            honorable to them as to me, have excited the most grateful emotions. Whatever services I
                            have rendered to my country, in its general approbation I have received an ample reward.
                            Having nothing in view but to vindicate its rights, secure its liberty, and promote its
                            happiness, I might expect the most efficient aid and support in the exertions of able and
                            upright men, and in the general spirit of my fellow citizens. All this I have experienced;
                            and our united efforts have resulted in our independence, peace and prosperity. And I
                            entertain the pleasing hope, that the intelligence and superior information of my fellow
                            citizens, enabling them to discern their true interests, will lead them to the successive
                            choice of wise and virtuous men to watch over, protect and promote them, who while they
                            pursue those maxims of moderation, equity and prudence, which will entitle our country to
                            perpetual peace, will cultivate that fortitude and dignity of sentiment which are essential
                            to the maintainance of our liberty and independence.
                        
                        Should it please God, according to the prayers of your constituents, to grant
                            me health & long life, my greatest enjoyment will be to behold the prosperity of my
                            country; and the affection and attachment of my fellow citizens, through the whole period of
                            my public employments, will be the subject of my most agreeable recollections: while the
                            belief, which the affecting sentiments of the people of Massachusetts, expressed by their
                            Senate and House of Representatives with those of my fellow citizens in general, have
                            inspired, that I have been the happy instrument of much good to my country and to mankind,
                            will be a source of unceasing gratitude to Heaven.
                        
                    